DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/18/2021. 
In the filed response, independent claims 2 and 5 have been amended, claims 3-4 have been canceled, and new claims 6-9 have been added.
Accordingly, Claims 2 and 5-9 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Applicant’s arguments, see pgs. 5-11, filed 11/18/2021, with respect to independent claims 2 and 5 have been fully considered and are persuasive.  In particular, the arguments in relation to the art of record (notably Deshpnade and Ma) are acknowledged. Thus, the prior art rejections of claims 2-5 under 35 U.S.C. 103 have been withdrawn. Although further searches show prior art disclosing a NAL unit header consisting of two bytes having a 5-bit syntax element nal_unit_type (see for e.g. Reddy et al. US 2018/0063543 A1 – PTO 892), no indication could be found that discloses all of the amended features when considering the claims as a whole. However upon further consideration, a new ground of rejection under 35 U.S.C. 112(b) has been made in light of the amended limitation “only one value specified by the five bit syntax element indicates a network abstraction layer unit type for a step-wise temporal sub-layer access (STSA) picture that enables up-switching” as recited in independent claims 2 and 5.  Please see office action below for details.
2.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
3. 	Accordingly, Claims 2 and 5-9 have been examined and are pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation phrase “only one value specified by the five bit syntax element indicates a network abstraction layer unit type for a step-wise temporal sub-layer access (STSA) picture that enables up-switching” (emphasis added). ¶0060 of the specification shows a 5-bit syntax element nal_unit_type TA_NUT having one value (i.e. 3). ¶0061 further indicates TA_NUT includes TSA and STSA NUTs. Thus, the foregoing appears to support only one value specified by the five bit syntax element that indicates a network abstraction layer unit type. However as to enabling up-switching, the specification only seems to address this in ¶0031 which discloses a TSA picture enabling up-switching and not the STSA picture as claimed. After carefully reviewing ¶55-61 as noted by Applicant (pg. 5 of remarks), the above feature cannot be readily gleaned from the specification. Although TSA and STSA pictures appear to be similar, the specification does not unambiguously show a direct connection between enabling up-switching with the STSA picture as recited in claim 2. Hence based on the step-wise temporal sub-layer access (STSA) picture enables up-switching.  For this reason, the metes and bounds of the claim cannot be fully ascertained. 
Regarding claim 5, claim 5 recites identical limitation as claim 2 above. Thus, the same rationale applies in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486